Citation Nr: 0125634	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from February 1974 
to February 1977.  He also had approximately four-and-a-half 
months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  By this rating 
action, the RO denied the issue of entitlement to service 
connection for multiple sclerosis.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Because of the change in the law brought about by the VCAA, a 
remand of the case is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA or the implementing regulations, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, the RO has the responsibility of 
ensuring that all appropriate development is undertaken in 
this case.  

The veteran's DD 214 reflects approximately four months of 
active duty prior to February 1977.  This period of service 
has not been verified.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 3, 1946, and multiple sclerosis becomes manifest to 
a degree of 10 percent within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service. This 
presumption may be rebutted by affirmative evidence to the 
contrary.   See 38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2001).

Throughout the current appeal, the veteran has contended that 
he incurred multiple sclerosis as a result of his active 
military duty.  While the case was pending before the Board 
the veteran submitted private medical statements dated in 
September 2001 which are to the effect that the veteran had 
multiple sclerosis which was initially treated in 1982.  The 
RO has not had the opportunity to review these medical 
statements.  Also, the actual treatment records are not on 
file. 

By an August 2001 rating action, the RO denied service 
connection for diabetes.  Also in August 2001, the RO 
notified the veteran of this denial.  Subsequently, in a 
statement dated in September 2001, the veteran's 
representative expressed disagreement with the denial.  The 
Board considers the representative's September 2001 statement 
as a notice of disagreement with the RO's August 2001 denial 
of service connection for diabetes.  Thus a statement of the 
case is required.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Based on this previously stated evidence, the Board is of the 
opinion that additional development is required.  
Accordingly, the case is remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are fully complied 
with and satisfied.  See, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA and 
private treatment that he has received 
for multiple sclerosis since his 
separation from service, to include 
copies of the actual treatment records 
from Dr. H. B. Maldonado. 

3.  The RO should request the National 
Personnel Records Center to verify the 
veteran's service prior to February 27, 
1974 and to furnish any associated 
medical records.  

4.  Thereafter, a VA examination should 
be conducted by a neurologist to 
determine the nature, severity, and 
etiology of the multiple sclerosis.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  Any testing deemed necessary 
should be completed.  Following the 
examination, if multiple sclerosis is 
diagnosed, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the multiple 
sclerosis is related to the veteran's 
military service or manifested within 
seven years after service.  The 
examiner's attention is directed to the 
private medical evidence, to include the 
statements from Dr. Maldonado.  A 
complete rationale for all opinions 
expressed should be provided.  

5.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for multiple sclerosis.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include all 
applicable law and regulations.  An 
appropriate period of time should be 
allowed for response.  

6.  With regard to the claim for service 
connection for diabetes, the RO should 
furnish the veteran and his representative 
with a statement of the case regarding 
this issue and inform them of the 
requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2001).  The RO 
is informed that this issue is not before 
the Board until timely perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




